Exhibit 12 LEGG MASON, INC. AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (Dollars in thousands) Nine Months Ended December 31, Years Ended March 31, Earnings (loss) from operations before income tax provision $ $ $ ) $ $ Fixed Charges: Interest Expense Interest on uncertain tax positions included in earnings (loss) from operations before income tax provision1 ) Portion of rental expenses representative of interest factor2 Earnings (loss) available for fixed charges $ $ $ ) $ $ Fixed Charges: Interest Expense $ Interest expense included in interest expense not related to third party indebtedness1 ) Portion of rental expense representative of interest factor2 Total Fixed Charges $ Consolidated ratio of earnings (loss) to fixed charges ) 1) The portion of interest related to uncertain tax positions is excluded from the calculation. 2) The portion of rental expense representative of interest factor is calculated as one third of the total of Rent, Market Data Services, Maintenance, DP Service Bureau and Equipment Rental expenses.
